DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 11, 12, 17, 18, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottle et al. (4,918,881).

Regarding claim 1, Cottle discloses an apparatus (Figure 1, 10, observation dome), comprising: a Calotte dome (12, dome) comprising an opening (14, aperture); a baffle (16, weather boot) operably connected to the opening of the Calotte dome at a proximal end of the baffle (Figures 1 and 5 depict the proximal end of 16, weather boot, is connected to 14, aperture); and an optical window and/or filter (20, transparent plate) operably connected to a distal end of the baffle (Figures 1 and 5 depict 20, transparent 

Regarding claim 6, Cottle discloses the apparatus of claim 1, further comprising: a laser or a telescope (100, telescope) housed within the Calotte dome (Figure 1) and operably connected to or aligned with the opening, the baffle, or both (Figure 1 depicts 100, telescope, to be connected to and aligned with 14, aperture, and 16, weather boot).

Regarding claim 7, Cottle discloses the apparatus of claim 6, further comprising: an azimuth/elevation ring (30, ring); and an attachment member (34, pads) that attaches 

Regarding claim 11, Cottle discloses the apparatus of claim 1, further comprising: a telescope (100, telescope) housed within the Calotte dome (Figure 1), wherein a center of rotation of the telescope is located at or near a center of mass of the telescope to minimize torque and deflection under gravity load (Figure 5, col 3 lines 22-26, lines 30-33 teach the telescope can be aimed by 36, adjusting legs, being extended or retracted individually or in any desired combination; thus Examiner views the center of rotation of 100, telescope, and the center of mass of 100, telescope, to be located near each other).

Regarding claim 12, Cottle discloses a Calotte dome system (Figure 1, 10, observation dome), comprising: a Calotte dome (12, dome) comprising an opening (14, aperture); a baffle (16, weather boot) operably connected to the opening of the Calotte dome at a proximal end of the baffle (Figures 1 and 5 depict the proximal end of 16, weather boot, is connected to 14, aperture); optical window and/or filter (20, transparent plate) operably connected to a distal end of the baffle (Figures 1 and 5 depict 20, transparent plate, to be connected to the distal end of 16, weather boot); and a telescope or a laser (100, telescope) housed within an interior of the Calotte dome (Figure 1) and operably connected to the opening, the baffle, or both (Figure 1 depicts 100, telescope, to be connected to and aligned with 14, aperture, and 16, weather boot), wherein the baffle and the optical window and/or filter are configured to allow light 

Regarding claim 17, Cottle discloses the Calotte dome system of claim 12, wherein a center of rotation of the telescope is located at or near a center of mass of the telescope to minimize torque and deflection under gravity load (Figure 5, col 3 lines 22-26, lines 30-33 teach the telescope can be aimed by 36, adjusting legs, being extended or retracted individually or in any desired combination; thus Examiner views the center of rotation of 100, telescope, and the center of mass of 100, telescope, to be located near each other).

Regarding claim 18, Cottle discloses a Calotte dome system (Figure 1, 10, observation dome), comprising: a Calotte dome (12, dome) comprising an opening (14, aperture); a baffle (16, weather boot) operably connected to the opening of the Calotte dome at a proximal end of the baffle (Figures 1 and 5 depict the proximal end of 16, weather boot, is connected to 14, aperture); optical window and/or filter (20, transparent plate) operably connected to a distal end of the baffle (Figures 1 and 5 depict 20, 

Regarding claim 26, Cottle discloses a Calotte dome system (Figure 1, 10, observation dome), comprising: a Calotte dome (12, dome) comprising an opening (14, aperture); a baffle (16, weather boot) operably connected to the opening of the Calotte dome at a proximal end of the baffle (Figures 1 and 5 depict the proximal end of 16, weather boot, is connected to 14, aperture); an optical window and/or filter (20, transparent plate) operably connected to a distal end of the baffle (Figures 1 and 5 depict 20, transparent plate, to be connected to the distal end of 16, weather boot); an azimuth/elevation ring (30, ring) housed within the Calotte dome (Figures 1 and 5); a telescope or a laser (100, telescope) housed within the Calotte dome (Figure 1); and an 

Regarding claim 29, Cottle discloses the Calotte dome system of claim 26, wherein a center of rotation of the telescope is located at or near a center of mass of the telescope to minimize torque and deflection under gravity load (Figure 5, col 3 lines 22-26, lines 30-33 teach the telescope can be aimed by 36, adjusting legs, being extended or retracted individually or in any desired combination; thus Examiner views the center .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 9, 13-15, 21-23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al. (4,918,881) in view of Cliffton (4,480,458).

Regarding claim 2, Cottle discloses the apparatus of claim 1, but fails to teach wherein the Calotte dome comprises: an azimuth/elevation rotation portion configured to rotate about an azimuth/elevation control axis via a first rotation mechanism; and an azimuth rotation portion configured to rotate about an azimuth control axis via a second rotation mechanism. Cottle and Cliffton are related because both teach an apparatus comprising an observation dome.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Cliffton and provide wherein the Calotte dome comprises: an azimuth/elevation rotation portion configured to rotate about an azimuth/elevation control axis via a first rotation mechanism; and an azimuth rotation portion configured to rotate about an azimuth control axis via a second rotation mechanism. Doing so would allow for desirable viewing for astronomical purposes by providing the oculus to be brought to any position in the hemisphere located above the horizon axis.

Regarding claim 3, the modified Cottle discloses the apparatus of claim 2, wherein the baffle is operably connected to the azimuth/elevation rotation portion (the 

Regarding claim 4, the modified Cottle discloses the apparatus of claim 2, wherein the Calotte dome further comprises: a base supporting the azimuth control portion (Cliffton: 10, cylindrical base).

Regarding claim 8, Cottle discloses the apparatus of claim 1, but fails to teach a Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector; and an azimuth ring mounted on the Nasmyth platform. Cottle and Cliffton are related because both teach an apparatus comprising an observation dome.
Cliffton discloses an apparatus (Figures 1-6) comprising: a Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector (Figure 1 depicts a Nasmyth telescope configuration through the use of 2, primary mirror, and 3, secondary mirror, thus 11, cap ring, is viewed to be a Nasmyth platform that is configured to facilitate the mounting of the apparatus under a fixed gravity vector via 20, weight-bearing rollers); and an azimuth ring mounted on the Nasmyth platform (13, base ring; col 2 lines 59-64).


Regarding claim 9, Cottle discloses the apparatus of claim 1, but fails to teach a base; and a Nasmyth platform mounted on the base, the Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector. Cottle and Cliffton are related because both teach an apparatus comprising an observation dome.
Cliffton discloses an apparatus (Figures 1-6) comprising a base (10, cylindrical base); and a Nasmyth platform (Figure 1 depicts a Nasmyth telescope configuration through the use of 2, primary mirror, and 3, secondary mirror, thus 11, cap ring, is viewed to be a Nasmyth platform that is configured to facilitate the mounting of the apparatus under a fixed gravity vector via 20, weight-bearing rollers) mounted on the base (Figure 1), the Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector (col 2 lines 59-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Cliffton and provide a base; and a Nasmyth platform mounted on the base, the Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector. Doing so 

Regarding claim 13, Cottle discloses Calotte dome system of claim 12, but fails to teach wherein the Calotte dome comprises: an azimuth/elevation rotation portion configured to rotate about an azimuth/elevation control axis via a first rotation mechanism; and an azimuth rotation portion configured to rotate about an azimuth control axis via a second rotation mechanism. Cottle and Cliffton are related because both teach an apparatus comprising an observation dome.
Cliffton discloses a dome system (Figures 1-6) wherein a dome comprises: an azimuth/elevation rotation portion configured to rotate about an azimuth/elevation control axis via a first rotation mechanism (Figures 1-6, 30, rotor shell; at least col 3 lines 43-50 teach 30, rotor shell, revolves around 8, pivot axis, and adjusts the elevation and azimuth angle; Examiner notes that there must necessarily be a rotation mechanism to provide the revolution around 8, pivot axis); and an azimuth rotation portion configured to rotate about an azimuth control axis via a second rotation mechanism (12, antrum shell; at least col 3 lines 39-43, lines 50-54 teach 12, antrum shell, rotates about 6, zenith axis, which when combined with 30, rotor shell, the oculus can be brought to any position in the hemisphere located above the horizon axis; Examiner notes that there must necessarily be a rotation mechanism to provide the rotation about 6, zenith axis)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Cliffton and 

Regarding claim 14, the modified Cottle discloses the Calotte dome system of claim 13, wherein the baffle is operably connected to the azimuth/elevation rotation portion (the combination of Cottle in view of Cliffton is viewed to be such that 16, weather boot, of Cottle, is to be provided over 30, rotor shell, of Cliffton), and the baffle and the azimuth/elevation rotation portion are configured to define a minimum elevation angle where light cannot enter or leave the baffle below the minimum elevation angle (Cliffton: col 3 lines 41-43 teach 36, center, of 35, oculus, can be brought into any position in the hemisphere located above 7, horizon axis, which is considered to be the minimum elevation angle).

Regarding claim 15, the modified Cottle discloses the Calotte dome system of claim 13, wherein the Calotte dome further comprises: a base supporting the azimuth control portion (Cliffton: 10, cylindrical base).

Regarding claim 21, Cottle discloses Calotte dome system of claim 18, but fails to teach wherein the Calotte dome comprises: an azimuth/elevation rotation portion 
Cliffton discloses a dome system (Figures 1-6) wherein a dome comprises: an azimuth/elevation rotation portion configured to rotate about an azimuth/elevation control axis via a first rotation mechanism (Figures 1-6, 30, rotor shell; at least col 3 lines 43-50 teach 30, rotor shell, revolves around 8, pivot axis, and adjusts the elevation and azimuth angle; Examiner notes that there must necessarily be a rotation mechanism to provide the revolution around 8, pivot axis); and an azimuth rotation portion configured to rotate about an azimuth control axis via a second rotation mechanism (12, antrum shell; at least col 3 lines 39-43, lines 50-54 teach 12, antrum shell, rotates about 6, zenith axis, which when combined with 30, rotor shell, the oculus can be brought to any position in the hemisphere located above the horizon axis; Examiner notes that there must necessarily be a rotation mechanism to provide the rotation about 6, zenith axis)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Cliffton and provide wherein the Calotte dome comprises: an azimuth/elevation rotation portion configured to rotate about an azimuth/elevation control axis via a first rotation mechanism; and an azimuth rotation portion configured to rotate about an azimuth control axis via a second rotation mechanism. Doing so would allow for desirable 

Regarding claim 22, the modified Cottle discloses the Calotte dome system of claim 21, wherein the baffle is operably connected to the azimuth/elevation rotation portion (the combination of Cottle in view of Cliffton is viewed to be such that 16, weather boot, of Cottle, is to be provided over 30, rotor shell, of Cliffton), and the baffle and the azimuth/elevation rotation portion are configured to define a minimum elevation angle where light cannot enter or leave the baffle below the minimum elevation angle (Cliffton: col 3 lines 41-43 teach 36, center, of 35, oculus, can be brought into any position in the hemisphere located above 7, horizon axis, which is considered to be the minimum elevation angle).

Regarding claim 23, the modified Cottle discloses the Calotte dome system of claim 21, wherein the Calotte dome further comprises: a base supporting the azimuth control portion (Cliffton: 10, cylindrical base).

Regarding claim 25, the modified Cottle discloses the Calotte dome system of claim 21, wherein a center of rotation of the telescope is located at or near a center of mass of the telescope to minimize torque and deflection under gravity load (Figure 5, col 3 lines 22-26, lines 30-33 teach the telescope can be aimed by 36, adjusting legs, being extended or retracted individually or in any desired combination; thus Examiner views the center of rotation of 100, telescope, and the center of mass of 100, telescope, to be located near each other).

Regarding claim 27, Cottle discloses the Calotte dome system of claim 26, but fails to teach a Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector; and an azimuth ring mounted on the Nasmyth platform. Cottle and Cliffton are related because both teach an apparatus comprising an observation dome.
Cliffton discloses a dome system (Figures 1-6) comprising: a Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector (Figure 1 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Cliffton and provide a Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector; and an azimuth ring mounted on the Nasmyth platform. Doing so would allow for adequate distribution of weight of subsequent components while maintaining desirable rotation for increased viewing cones.

Regarding claim 28, Cottle discloses the Calotte dome system of claim 26, but fails to teach a base; and a Nasmyth platform mounted on the base, the Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector. Cottle and Cliffton are related because both teach an apparatus comprising an observation dome.
Cliffton discloses a dome system (Figures 1-6) comprising a base (10, cylindrical base); and a Nasmyth platform (Figure 1 depicts a Nasmyth telescope configuration through the use of 2, primary mirror, and 3, secondary mirror, thus 11, cap ring, is viewed to be a Nasmyth platform that is configured to facilitate the mounting of the apparatus under a fixed gravity vector via 20, weight-bearing rollers) mounted on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Cliffton and provide a base; and a Nasmyth platform mounted on the base, the Nasmyth platform configured to facilitate mounting of equipment under a fixed gravity vector. Doing so would allow for adequate distribution of weight of subsequent components while maintaining desirable rotation for increased viewing cones.

Claims 5, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al. (4,918,881) in view of Cliffton (4,480,458) as applied to claims 2, 13, and 21 above, and further in view of Cliffton (6,260,309), henceforth referred to as Cliffton '309.

Regarding claim 5, the modified Cottle discloses the apparatus of claim 2, but fails to teach a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively. The modified Cottle and Cliffton ‘309 are related because each teach an apparatus comprising an observation dome.
Cliffton ‘309 discloses an apparatus (Figure 1) comprising: a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively (Figure 1, col 5 lines 46-59).


Regarding claim 16, the modified Cottle discloses the apparatus of claim 13, but fails to teach a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively. The modified Cottle and Cliffton ‘309 are related because each teach an apparatus comprising an observation dome.
Cliffton ‘309 discloses a dome system (Figure 1) comprising: a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively (Figure 1, col 5 lines 46-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Cottle to incorporate the general teachings of Cliffton '309 and provide a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively. Doing so would allow for 

Regarding claim 24, the modified Cottle discloses the apparatus of claim 21, but fails to teach a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively. The modified Cottle and Cliffton ‘309 are related because each teach an apparatus comprising an observation dome.
Cliffton ‘309 discloses a dome system (Figure 1) comprising: a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively (Figure 1, col 5 lines 46-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Cottle to incorporate the general teachings of Cliffton '309 and provide a computing system configured to control rotation of azimuth/elevation rotation portion and the azimuth rotation portion via the first rotation mechanism and the second rotation mechanism, respectively. Doing so would allow for precise control of the rotations in order to provide desirable orientation and viewing conditions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al. (4,918,881) in view of Cliffton (6,260,309), henceforth referred to as Cliffton '309.


Cottle fails to teach instruments configured to provide adaptive optics for atmospheric turbulence control, filtering, and/or processing. Cottle and Cliffton ‘309 are related because both teach an apparatus comprising an observation dome.
Cliffton ‘309 discloses an apparatus (Figure 1) comprising: instruments configured to provide adaptive optics for atmospheric turbulence control, filtering, and/or processing (Figure 1, col 3 lines 36-41, lines 41-47, claim 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the general teachings of Cliffton '309 and provide instruments configured to provide adaptive optics for atmospheric turbulence control, filtering, and/or processing. Doing so would allow for additional observation to be conducted by the viewer that could not be achieved by the naked eye.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al. (4,918,881), in view of Belcher (2002/0154400), and further in view of Cliffton (6,260,309), henceforth referred to as Cliffton '309.

Regarding claim 19, Cottle discloses the Calotte dome system of claim 18, but fails to teach a pier; and a motorized mount operably connected to the pier and the 
Belcher discloses a system (Figure 4) comprising: a pier (200, frame); and a motorized mount (100, fork; at least [0035]) operably connected to the pier and the telescope or laser (Figure 4, at least [0035]; Title).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cottle to incorporate the teachings of Belcher and provide a pier; and a motorized mount operably connected to the pier and the telescope or laser. Doing so would allow for precise control of the orientation of the telescope, thereby allowing for improved accuracy in viewing.
The modified Cottle fails to teach the motorized mount configured to move the telescope or laser to maintain alignment with the opening. The modified Cottle and Cliffton ‘309 are related because both teach an apparatus comprising an observation dome.
Cliffton ‘309 discloses a dome system (Figure 1) wherein a motorized mount is configured to move the telescope or laser to maintain alignment with an opening (Figure 1, col 5 lines 46-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Cottle to incorporate the general teachings of Cliffton '309 and provide the motorized mount configured to move the telescope or laser to maintain alignment with the opening. Doing so would allow for desirable viewing conditions by synchronizing accurate alignment between the telescope and opening.

Regarding claim 20, the modified Cottle discloses the Calotte dome system of claim 19, wherein the opening and the telescope or laser are co-boresighted and driven independently so that the opening is always aligned with the telescope (Cliffton ‘309: Figure 1, col 5 lines 46-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571) 272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872